Citation Nr: 1812250	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Propriety of the reduction in the rating for service-connected loss of right knee flexion from 20 percent to 10 percent effective August 4, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1992 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reduced the compensation for the Veteran's loss of right knee flexion, residuals of knee strain and osteoarthritis from 20 percent to 10 percent, effective August 4, 2010.  The Veteran disagreed with that decision.  See May 2011 notice of disagreement.  The RO jurisdiction now resides in Oakland, California.

Procedurally, a July 1995 rating decision granted service connection for post-operative partial meniscectomy, right knee with a noncompensable disability rating.  A June 2002 rating decision then increased the rating for that disability to 10 percent, effective June 30, 1999.  The 10 percent evaluation was assigned for symptomatic removal of semilunar cartilage.  Thereafter, a November 2004 rating decision changed the diagnosis of postoperative partial meniscectomy right knee to residuals partial meniscectomy, right knee with arthritis and limitation of motion to more accurately reflect the findings from a November 2004 VA examination, and increased the evaluation to 20 percent, effective September 1, 2004.  The November 2004 rating decision also granted a separate evaluation for post-operative laxity of the right knee, rated 10 percent, effective September 1, 2004.  

In May 2007, the RO issued a rating decision that granted a separate evaluation for right knee degenerative joint disease, rated 10 percent, effective September 5, 2003.  However, this separate rating was based on the same criteria as previously assigned for the Veteran's residuals, partial meniscectomy, right knee with arthritis and limitation of motion (the diagnosis of which was changed to loss of right knee flexion, residuals of knee strain and osteoarthritis, in the May 2007 rating decision).  Thus, this award resulted in a duplication of benefits, as the right knee was essentially assigned two evaluations for arthritis of the right knee (under Diagnostic Code 5260).  

To correct the error caused by the May 2007 rating decision, the March 2011 rating decision (currently on appeal) decreased the evaluation of loss of right knee flexion, residuals of knee strain and osteoarthritis from 20 percent to 10 percent, effective August 4, 2010; and decreased the evaluation of right knee laxity, residuals of knee strain and osteoarthritis, from 10 percent to 0 percent, effective August 4, 2010.  The Veteran filed a May 2011 notice of disagreement regarding the two reductions.  Thereafter, an April 2014 rating decision restored the evaluation of the right knee postoperative laxity secondary residuals partial meniscectomy, right knee with arthritis and limitation of motion to 10 percent, effective August 4, 2010.  As the benefits sought on appeal as to this issue were resumed in full from the date it had been previously reduced to 0 percent, the issue is considered granted in full and no longer subject to appellate adjudication.  However, the issue of whether the reduction of the Veteran's loss of right knee flexion from 20 percent to 10 percent effective August 4, 2010 was proper remains before the Board for appellate adjudication.


FINDINGS OF FACT

1.  A July 1995 rating decision granted service connection for postoperative partial meniscectomy of the right knee, rated noncompensable under Diagnostic Code 5299-5259, effective November 15, 1994; a June 2002 rating decision increased the disability evaluation to 10 percent, effective June 30, 1999; a September 2004 rating decision assigned a temporary 100 percent rating for surgical convalescence, effective July 1, 2004, and assigned a 10 percent rating from September 1, 2004; a November 2004 rating decision increased the disability evaluation from 10 percent to 20 percent effective September 1, 2004; and a November 2008 rating decision continued the 20 percent rating assigned.

2.  Following a VA examination in August 2010, by a rating decision in March 2011, the RO reduced the Veteran's rating for right knee loss of flexion to 10 percent, effective August 4, 2010.

3.  The overall evidence did not show sustained improvement to the extent that the Veteran's right knee loss of flexion had improved since the award of an increased 20 percent rating, effective September 1, 2004.



CONCLUSION OF LAW

The reduction of the rating for right knee loss of flexion from 20 percent to 10 percent, effective August 4, 2010, was not in accordance with the governing regulatory criteria; restoration of a 20 percent rating is warranted. 38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.344, 3.400, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5259-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted (i.e., the restoration of a 20 percent rating for right knee loss of flexion), there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Propriety of Reduction

The Veteran has asserted that the reduction of his disability rating for loss of right knee flexion in a March 2011 rating decision was improper.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh). See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankyloses), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion. See VAOGCPREC 9-98. 

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus." http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14  and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines. See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  However, 38 C.F.R. § 3.105(e) do not apply when the reduction did not involve a decrease in the overall amount of compensation payable to the Veteran, as is the present situation.  See VAOPGCPREC 71-91.

38 C.F.R. § 3.344  provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a). 

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve. The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction. Since the 20 percent rating for the Veteran's service-connected right knee loss of flexion was in effect from September 1, 2004 and reduced to 10 percent, effective August 4, 2010, the 20 percent rating was in effect for the requisite five-year period of time as set forth at 38 C.F.R. § 3.344 (a) and (b).  Therefore, those provisions are directly applicable in this case.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted. Sorakubo v. Principi, 16 Vet. App. 120 (2002).

Following review of the evidence, the Board finds the reduction to 10 percent for right knee loss of flexion was not proper, as the evidence of record does not support a finding that the disability has improved.  

In the January 1995 VA examination, which was the basis of the July 1995 grant of service connection, the Veteran reported constant pain in the right knee.  He indicated he would have to stop and rest after walking one-half hour because of knee pain or after climbing two to three floors.  He also had trouble kneeling and squatting because of knee pain and experienced "giving away" about once a month.  Range of motion of his knee was 0 degrees to 140 degrees with no laxity, swelling or deformity.

At an October 2000 VA examination, the Veteran reported feeling of "needles" in his right knee, particularly around his patella.  He had an arthroscopy of his knee in 1987.  At that time, he reported feeling "popping and rubbing" in his right knee but did not notice any swelling.  He had no "giving away" or locking up of the knee and had not noticed any decreased range of motion.  He was taking Tylenol but not on a daily basis.  He did not use any type of crutch or external support.  On examination, his knee retained range of motion from 0 degrees to 140 degrees of flexion.

The Veteran underwent a right knee arthroscopic partial meniscectomy in July 2004.  A follow up report showed the Veteran was doing reasonably well with occasional pain and swelling.  Examination showed incisions were healing well and the Veteran had range of motion from 5 degrees to 110 degrees with 1-2 + effusion.

Thereafter, a November 2004 MRI report of the right knee showed no evidence of acute fracture or dislocation.  A diagnosis of mild osteoarthritic changes was found.  

A December 2005 VA examination again reported the Veteran's 1987 surgery and subsequent locking and popping.  He also had pain.  Another surgical repair was performed in 1999 due to locking and giving away as well as in 2004 he had a lateral meniscus surgery.  He reported continued locking and giving away of the knee.  On examination, the Veteran's range of motion of the knee was 0 degrees extension to 130 degrees of flexion with pain.  There was pain with manipulation of the knee but no obvious laxity to medial lateral collateral testing or to anterior drawer of the right knee.  There was moderate crepitus and some tenderness in the infrapatellar tendon.

Another VA examination was performed in April 2007.  Notably, he reported slowly worsening pain since surgery in 2004.  At this time, the Veteran reported limitation of activity related to his knee such as running, playing basketball or climbing upstairs or walking more than two blocks at one time at home.  He also reported being limited at work.  He used a cane when he was at home but not at work for fear of being fired.  He reported standing up frequently when he was sitting at work.  He also reported his knee giving out at times.  On examination, the Veteran's range of motion was 0 degrees to 135 degrees of flexion with pain.  Again, no obvious laxity of the knee was noted.

The August 2010 VA examination, which is the basis of the Veteran's reduction in compensation, found the Veteran suffered from chronic right knee pain, including stiffness and intermittent locking.  There was also intermittent swelling.  Flare-ups were also reported, however, the examiner noted the Veteran could not specify the details of the severity, frequency and duration.  Moreover, the degree of additional limitation caused by the flare-ups could not be expressed without resorting to mere speculation.  Functionally, he was able to ambulate without an assistive device up to one and a half blocks, until he needed rest and was able to stand for short periods of time.  On examination, he had 140 degrees of flexion with pain starting at 120 degrees.  His stability was within normal limits.  Objective evidence of tenderness was present at the right knee medially and there was guarding of movements.  Moreover, some decreased right muscle power was found, and 4 out of 5 muscle strength was noted.  There was no evidence of ankylosis.  

While the findings of the August 2010 VA examination clearly do not support a 20 percent rating under the scheduler criteria for right knee loss of flexion (Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 and 5263), the central inquiry to be made in a rating reduction case is not whether the Veteran's disability actually meets the schedule criteria, but rather whether the underlying disorder has shown improvement.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Holol v. Derwinski, 2 Vet. App. 169 (1992). In this regard, the Board notes the Veteran has maintained complaints of "giving away" and pain while sustaining a close to normal range of motion in the right knee throughout the entire period at issue.

As was noted above, while the evidence available to the RO at the time the reduction was implemented must be considered, post-reduction medical evidence may also be considered in the context of evaluating whether a disability has demonstrated actual improvement.  Dofflemyer, Vet App. at 281-82.  Accordingly, the Board has given consideration to the Veteran's VA treatment records and the reports of VA examinations conducted subsequent to the August 2010 VA examination.

In that vein, the Board notes the March 2011 rating decision decreased the evaluation of loss of right knee flexion, residuals of knee strain and osteoarthritis from 20 percent disabling to 10 percent effective August 4, 2010 and decreased the evaluation of right knee laxity, residuals of knee strain and osteoarthritis, which was evaluated as 10 percent disabling to noncompensable effective August 4, 2010 in an effort to correct the duplication of benefits caused by the May 2007 rating decision.  The issue was recharacterized in the April 2014 rating decision as right knee postoperative laxity secondary residuals partial meniscectomy, right knee with arthritis and limitation of motion, encompassing both issues into one.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

While the RO is correct in that pyramiding is to be avoided when rating the Veteran's service-connected right knee disability, the RO cannot simply revise its prior determination under 38 C.F.R. § 3.344 absent evidence of actual improvement.  The remedy for this error is revision of this rating by a finding of clear and unmistakable error (CUE) pursuant to 38 C.F.R. § 3.105(a). That issue, however, has not been raised or addressed by the RO.
Post reduction evidence includes a June 2013 VA examination which showed severe post traumatic osteoarthritis of the right knee.  The Veteran reported flare-ups which impacted his function of the knee, including swelling and locking up with pain.  Right knee range of motion was 0 degrees to 130 degrees with pain.  Functional loss and limitation was found in less movement than normal, pain on movement, deformity and disturbances of location.  Muscle strength was found to be normal along with joint stability testing.  The Veteran used an occasional brace and constant cane to assist with ambulation.  

Another examination was scheduled in July 2015, however, the Veteran failed to appear.

In light of the medical evidence of record, which suggests the Veteran's right knee loss of flexion has not improved since the grant of service connection (with consistent complaints of flare-ups, swelling locking up and pain), the Board finds that there was no basis for finding that the Veteran's symptoms had improved on a sustainable level in August 2010.  See Peyton, 1 Vet App. at 286  (VA has the burden of establishing improvement).  Accordingly, the reduction from 20 percent to 10 percent for the Veteran's service-connected right knee loss of flexion was neither supportable nor appropriate under the pertinent guidelines.

ORDER

Restoration of a 20 percent rating for the Veteran's service-connected loss of right knee flexion is warranted.  The appeal is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


